Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to data storage systems with a hardware accelerator.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…each compression unit comprises a checksum calculated based on corresponding uncompressed data; 
decompressing, at the hardware compression/decompression accelerator, the compressed data from the plurality of stored compression units, the decompressing generating combined decompressed data corresponding to the compressed data from the plurality of stored compression units; 
calculating, at the hardware compression/decompression accelerator, a first combined checksum based on the combined decompressed data; 
calculating a second combined checksum based on individual checksums stored in the plurality of compression units; 
determining whether the first combined checksum matches the second combined checksum; and 

The prior arts of record (US 2018/0152201 Gopal et al. as representative of the prior arts) teach flexibly compressing data including a computing device having an accelerator complex that is to receive a compression job request and schedule the compression job request for one or more hardware compression resources of the accelerator complex. The accelerator complex is further to perform the compression job request with the one or more hardware compression resources in response to scheduling the compression job request and to communicate uncompressed data and compressed data with an I/O subsystem of the computing device in response to performing the compression job request.
However the prior arts fail to teach the claimed specifics of:
“…each compression unit comprises a checksum calculated based on corresponding uncompressed data; 
decompressing, at the hardware compression/decompression accelerator, the compressed data from the plurality of stored compression units, the decompressing generating combined decompressed data corresponding to the compressed data from the plurality of stored compression units; 
calculating, at the hardware compression/decompression accelerator, a first combined checksum based on the combined decompressed data; 
calculating a second combined checksum based on individual checksums stored in the plurality of compression units; 

in response to determining that the first combined checksum matches the second combined checksum, forwarding the combined decompressed data to a storage device for storage as uncompressed data.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-21 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111